Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 7, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
The Unemployment Insurance Appeal Board found that it would have been reasonable for claimant to accede to her employer’s request that she get along with her co-workers and reasonable for her to remain on the job. Because we find substantial evidence in the record to support the Board’s conclusion that claimant voluntarily left her employment without good cause, it must be affirmed (see, Matter of Hogan [Schenectady Discount Corp.—Levine], 50 AD2d 650). Conflicts *852with co-workers is not a compelling reason to leave employment (see, Matter of Simon [Catherwood], 26 AD2d 979). Although claimant testified that she was "let go”, she also conceded that the employer’s president was willing to continue her employment if she was willing to change her attitude. The president also testified that he never told claimant that she should not come back or that she was fired. In any event, this raised questions of fact and credibility which were for the Board to resolve (see, Matter of Chassman [Levine], 50 AD2d 1000). Claimant’s remaining contentions have been considered and rejected as lacking in merit.
Mikoll, J. P., Levine, Mercure, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.